DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims and Other Notes
Claim(s) 1–15 is/are pending.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The paragraph numbers cited in this Office Action in reference to the instant application are referring to the paragraph numbering of the PG-Pub of the instant application. See US 2021/0124283 A1.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 24 September 2019 was filed before the mailing of a first Office Action on the merits.  The submission complies with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
ELECTROPHOTOGRAPHIC INK COMPOSITION INCLUDING COPOLYMER OF OLEFIN AND (METH)ACRYLIC ACID AND CHARGE ADJUVANT.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1–15 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "a copolymer of an olefin and acrylic acid and/or methacrylic acid." The phrase A and/or B is defined as A or B or A and B both. It is unclear if olefin and acrylic acid should be treated as group (e.g., A = olefin and acrylic acid) or if olefin and acrylic should be treated as separate groups (e.g., A = acrylic acid). If olefin and acrylic acid are treated as group, the limitation "a copolymer of an olefin and acrylic acid and/or methacrylic acid" encompasses a copolymer of an olefin and acrylic acid, or a copolymer of methacrylic acid, or a copolymer of an olefin and acrylic acid and methacrylic acid." If olefin and acrylic are treated as separate groups, the limitation "a copolymer of an olefin and acrylic acid and/or methacrylic acid" encompasses a copolymer of an olefin and acrylic acid, or a copolymer of an olefin and methacrylic acid, or a copolymer of an olefin and acrylic acid and methacrylic acid.
Claim 2 is directly dependent from claim 1 and include all the limitations of claim 1. Therefore, claim 2 is also indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitations "lithium cobalt oxide (LCO – LiCoO2), lithium cobalt aluminum oxide (NCA – LiCoAlO2), lithium manganese oxide spinel (LMO – LiMn2O4), and lithium nickel cobalt manganese oxide (NCM – LiNixCoyMnzO2, where x + y + z = 1, 0 ≤ y < 1, 0 ≤ z < 1 and 0 ≤ x < 1)." The phrases within the parentheses render the claim indefinite because it is unclear whether the limitation(s) within the parentheses are part of the claimed invention.  See MPEP § 2173.05(d).
Claims 4–9 are directly or indirectly dependent from claim 1 and include all the limitations of claim 1. Therefore, claims 4–9 are also indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation "which comprises at least 15 weight % of electroactive material." Claim 1, which claim 10 is directly dependent recites the limitation "an electroactive material." It is unclear if "electroactive material" recited in claim 10 is further limiting "an electroactive material" recited in claim 1. The Office recommends the limitation "which comprises at least 15 weight % of the electroactive material."
Claim 11 recites the limitation "a copolymer of an olefin and acrylic acid and/or methacrylic acid." The phrase A and/or B is defined as A or B or A and B both. It is unclear if olefin and acrylic acid should be treated as group (e.g., A = olefin and acrylic acid) or if olefin and acrylic should be treated as separate groups (e.g., A = acrylic acid). If olefin and acrylic acid 
Claim 12 recites the limitation "a liquid electrophotographic electrode composition in claim 2" in lines 1–2.  There is insufficient antecedent basis for this limitation in the claim. Claim 1, which claim 2 is directly dependent, recites, in the preamble a "liquid electrophotographic electrode ink composition." The Office recommends the limitation "a liquid electrophotographic electrode ink composition in claim 2."
Claim 12 recites the limitation "a liquid electrophotographic electrode as claimed in claim 6." Claim 1, which claim 6 is directly dependent, recites, in the preamble a "liquid electrophotographic electrode ink composition." The Office recommends the limitation "a liquid electrophotographic electrode ink composition in claim 11."
Claim 13 recites the limitation "a liquid electrophotographic ink composition as claimed in claim 11" and includes all the limitations of claim 11. Therefore, claim 13 is also indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites the limitation "a copolymer of an olefin and acrylic acid or methacrylic acid." It is unclear if olefin and acrylic acid should be treated as group or if olefin and acrylic should be treated as separate groups. If olefin and acrylic acid are treated as group, the limitation 
Claim 14 recites the limitation "a copolymer of an olefin and acrylic acid or methacrylic acid" in lines 7–8. Claim 14 has previously recited the limitation "a copolymer of an olefin and acrylic acid or methacrylic acid" in lines 3–4. It is unclear if "a copolymer of an olefin and acrylic acid or methacrylic acid" recited in lines 7–8 is further limiting "a copolymer of an olefin and acrylic acid or methacrylic acid" recited in lines 3–4.
Claim 14 recites the limitation "a charge adjuvant" in line 9. Claim 14 has previously recited the limitation "a charge adjuvant" in lines 4–5. It is unclear if "a charge adjuvant" recited in line 9 is further limiting "a charge adjuvant" recited in lines 4–5.
Claim 14 recites the limitation "a liquid carrier" in line 9. Claim 14 has previously recited the limitation "a liquid carrier" in line 5. It is unclear if "a liquid carrier" recited in line 9 is further limiting "a liquid carrier" recited in line 5.
Claim 15 recites the limitation "a copolymer of an olefin and acrylic acid or methacrylic acid." It is unclear if olefin and acrylic acid should be treated as group or if olefin and acrylic should be treated as separate groups. If olefin and acrylic acid are treated as group, the limitation "a copolymer of an olefin and acrylic acid or methacrylic acid" encompasses a copolymer of an olefin and acrylic acid or a copolymer of an olefin and acrylic acid and methacrylic acid." If olefin and acrylic are treated as separate groups, the limitation "a copolymer of an olefin and 
Claim 15 recites the limitation "a copolymer of an olefin and acrylic acid or methacrylic acid." Claim 15 recites the limitation "a copolymer of an olefin and acrylic acid or methacrylic acid." It is unclear if "a copolymer of an olefin and acrylic acid or methacrylic acid" recited in claim 15 is further limiting "a copolymer of an olefin and acrylic acid or methacrylic acid" recited in claim 14.
Claim 15 recites the limitation "a charge adjuvant." Claim 14 recites the limitation "a charge adjuvant." It is unclear if "a charge adjuvant" recited in claim 15 is further limiting "a charge adjuvant" recited in claim 14.
Claim 15 recites the limitation "a liquid carrier." Claim 14 recites the limitation "a liquid carrier." It is unclear if "a liquid carrier" recited in claim 15 is further limiting "a liquid carrier" recited in claim 14.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4–7, 10, and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Katz et al. (WO 2017/148539 A1, hereinafter Katz).
Regarding claim 1
a thermoplastic polymer comprising a copolymer of an olefin and acrylic acid and/or methacrylic acid (see AC-5120 resin, P29/L15–P30/L8);
an electroactive material comprising a lithium intercalation material (see carbon nanotubes, P29/L15–P30/L8);
a charge adjuvant (see VCA, P29/L15–8), and
a liquid carrier (see Isopar-L, P29/L15–P30/L8).
Regarding claim 2, Katz discloses all claim limitations set forth above and further discloses 
wherein the lithium intercalation material is a cathodic material (see carbon nanotubes, P29/L15–P30/L8).
Regarding claim 4, Katz discloses all claim limitations set forth above and further discloses a composition, which further comprises:
an electrically conductive material (see carbon nanotubes, P29/L15–P30/L8).
Regarding claim 5, Katz discloses all claim limitations set forth above and further discloses a composition:
wherein the electrically conductive material comprises an electrically conductive carbon material (see carbon nanotubes, P29/L15–P30/L8).
Regarding claim 6, Katz discloses all claim limitations set forth above and further discloses a composition:
wherein the lithium intercalation material is an anodic material (see carbon nanotubes, P29/L15–P30/L8).
Regarding claim 7
wherein the anodic material comprises an electrically conductive carbon material (see carbon nanotubes, P29/L15–P30/L8).
Regarding claim 10, Katz discloses all claim limitations set forth above and further discloses a composition, which comprises:
at least 15 weight % of electroactive material based on the on the total weight of solids in the composition (see carbon nanotubes, P29/L15–P30/L8).
Regarding claim 12, Katz discloses a material set comprising:
a thermoplastic polymer comprising a copolymer of an olefin and acrylic acid and/or methacrylic acid (see AC-5120 resin, P29/L15–P30/L8);
an electroactive material comprising a lithium intercalation material (see carbon nanotubes, P29/L15–P30/L8);
a charge adjuvant (see VCA, P29/L15–8), and
a liquid carrier (see Isopar-L, P29/L15–P30/L8),
wherein the lithium intercalation material is a cathodic material (see carbon nanotubes, P29/L15–P30/L8); and
a thermoplastic polymer comprising a copolymer of an olefin and acrylic acid and/or methacrylic acid (see AC-5120 resin, P29/L15–P30/L8);
an electroactive material comprising a lithium intercalation material (see carbon nanotubes, P29/L15–P30/L8);
a charge adjuvant (see VCA, P29/L15–8), and
a liquid carrier (see Isopar-L, P29/L15–P30/L8).
wherein the lithium intercalation material is an anodic material (see carbon nanotubes, P29/L15–P30/L8).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1–3 and 11–15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (US 2010/0104947 A1, hereinafter Choi) in view of Ono et al. (WO 2016/194995 A1; see English language equivalent, US 2018/0166749 A1; hereinafter Ono).
claim 1, Choi discloses a liquid electrophotographic electrode ink composition comprising:
an electroactive material comprising a lithium intercalation material (see oxide particles, [0083]);
a charge adjuvant (see dispersant, [0086]), and
a liquid carrier (see solvent, [0083]).
Choi does not explicitly disclose:
a thermoplastic polymer comprising a copolymer of an olefin and acrylic acid and/or methacrylic acid.
Ono discloses a liquid electrophotographic electrode ink composition comprising a thermoplastic polymer comprising a copolymer of an olefin and acrylic acid and/or methacrylic acid (a (meth) acrylic copolymer, [0063]) to sufficiently adhere to the current collector material while suppressing an increase in electrode resistance (see binder, [0064]). Choi and Ono are analogous art because they are directed to liquid electrophotographic electrode ink compositions. Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to make the liquid electrophotographic electrode ink composition of Choi with the thermoplastic polymer of Ono in order to sufficiently adhere to the current collector material while suppressing an increase in electrode resistance.
Regarding claim 2, modified Choi discloses all claim limitations set forth above and further discloses a composition:
wherein the lithium intercalation material is a cathodic material (see cathode active material, [0084]).
claim 3, modified Choi discloses all claim limitations set forth above and further discloses a composition:
wherein the cathodic material comprises transition metal oxide selected from at least one of lithium cobalt oxide, lithium cobalt aluminium oxide, lithium manganese oxide spinel, and lithium nickel cobalt manganese oxide (see cathode active material, [0084]).
Regarding claim 11, Choi discloses a liquid electrophotographic ink composition comprising:
a solid electrolyte comprising a lithium salt and a solid polymer electrolyte (see solid electrolyte, [0035]);
a charge adjuvant (see dispersant, [0061]), and
a liquid carrier (see solvent, [0033]).
Choi does not explicitly disclose:
a thermoplastic polymer comprising a copolymer of an olefin and acrylic acid and/or methacrylic acid.
Ono discloses a liquid electrophotographic ink composition a thermoplastic polymer comprising a copolymer of an olefin and acrylic acid and/or methacrylic acid (see ethylene-acrylic acid copolymer, [0102]) to improve the stability of the solid polymer electrolyte (see binder, [0102]). Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to make the liquid electrophotographic ink composition of Choi with the thermoplastic polymer of Ono in order to improve the stability of the solid polymer electrolyte.
Regarding claims 12 and 13
an electroactive material comprising a lithium intercalation material (see oxide particles, [0083]);
a charge adjuvant (see dispersant, [0086]), and
a liquid carrier (see solvent, [0083]),
wherein the lithium intercalation material is a cathodic material (see cathode active material, [0084]); and
an electroactive material comprising a lithium intercalation material (see oxide particles, [0083]);
a charge adjuvant (see dispersant, [0086]), and
a liquid carrier (see solvent, [0083]),
wherein the lithium intercalation material is an anodic material (see anode active material, [0084]); and
a solid electrolyte comprising a lithium salt and a solid polymer electrolyte (see solid electrolyte, [0035]);
a charge adjuvant (see dispersant, [0061]), and
a liquid carrier (see solvent, [0033]).
Choi does not explicitly disclose
a thermoplastic polymer comprising a copolymer of an olefin and acrylic acid and/or methacrylic acid.
Ono discloses a liquid electrophotographic electrode ink composition comprising a thermoplastic polymer comprising a copolymer of an olefin and acrylic acid and/or methacrylic acid (a (meth) acrylic copolymer, [0063]) to sufficiently adhere to the current collector material while suppressing an increase in electrode resistance (see binder, [0064]); and Ono discloses a 
Regarding claims 14 and 15, Choi discloses a process for assembling an electrochemical cell, said process comprising:
electrophotographically printing cathode (13, [0081]) using an liquid electrophotographic cathode ink composition comprising a cathodic material comprising a lithium intercalation material (see oxide particles, [0083]); a charge adjuvant (see dispersant, [0086]), and a liquid carrier (see solvent, [0083]);
electrophotographically printing an anode (15, [0081]) using an liquid electrophotographic anode ink composition comprising an anodic material comprising a lithium intercalation material (see oxide particles, [0083]); a charge adjuvant (see dispersant, [0086]), and a liquid carrier (see solvent, [0083]); and
placing an electrolyte separator (14) between the printed cathode (13) and anode (15, [0081]);
wherein the separator (14) is electrophotographically printed over the cathode (13) or the anode (14, [0081]) using a liquid electrophotographic ink composition 
Choi does not explicitly disclose
a thermoplastic polymer comprising a copolymer of an olefin and acrylic acid and/or methacrylic acid.
Ono discloses a liquid electrophotographic electrode ink composition comprising a thermoplastic polymer comprising a copolymer of an olefin and acrylic acid and/or methacrylic acid (a (meth) acrylic copolymer, [0063]) to sufficiently adhere to the current collector material while suppressing an increase in electrode resistance (see binder, [0064]); and Ono discloses a liquid electrophotographic ink composition a thermoplastic polymer comprising a copolymer of an olefin and acrylic acid and/or methacrylic acid (see ethylene-acrylic acid copolymer, [0102]) to improve the stability of the solid polymer electrolyte (see binder, [0102]). Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to make the liquid electrophotographic electrode ink composition of Choi with the thermoplastic polymer of Ono in order to sufficiently adhere to the current collector material while suppressing an increase in electrode resistance and make the liquid electrophotographic ink composition of Choi with the thermoplastic polymer of Ono in order to improve the stability of the solid polymer electrolyte.

Claim(s) 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi (US 2010/0104947 A1) in view of Ono (WO 2016/194995 A1; see English language equivalent,  as applied to claim(s) 1 above, and further in view of Shimamura et al. (US 2008/0118826 A1, hereinafter Shimamura).
Regarding claims 8 and 9, modified Choi discloses all claim limitations set forth above, but does not explicitly disclose a composition, which further comprises:
a solid electrolyte comprising a lithium salt and a solid polymer electrolyte.
Shimamura discloses a liquid electrophotographic electrode ink composition comprising a solid electrolyte comprising a lithium salt and a solid polymer electrolyte ([0163], [0165]) to improve the output of the battery (see electrolyte, [0116]). Choi and Shimamura are analogous art because they are directed to liquid electrophotographic electrode ink compositions. Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to make the liquid electrophotographic electrode ink composition of modified Choi with the solid electrolyte of Shimamura in order to improve the output of the battery.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean P Cullen, Ph.D. whose telephone number is (571)270-1251.  The examiner can normally be reached on Monday to Thursday 6:00 am to 4:00 pm CT, Friday 6:00 am to 12:00 pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Sean P Cullen, Ph.D./Primary Examiner, Art Unit 1725